Citation Nr: 1317572	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-37 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Patrick C. H. Spencer, II, Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from September 1971 to September 1974, and in the Navy from March 1979 to June 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Chicago, Illinois Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

In May 2013, the Veteran failed to appear at a videoconference hearing before a Veterans Law Judge that had been scheduled at his request.  He has not provided good cause for his failure to appear, nor has he requested that the hearing be rescheduled.  The hearing request is considered withdrawn.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claims of entitlement service connection for PTSD and for a psychiatric disability other than PTSD are adjudicated.

First, the Board has included on appeal the claim for service connection for a psychiatric disability other than PTSD.  In pursuing his claim, the Veteran specifically claimed service connection for PTSD.  A review of the record, including a November 2007 VA treatment record, reveals that a diagnosis of depression has also been provided.  In view of this information, it is appropriate to include a broader claim for a psychiatric disability other than PTSD in addition to his specifically claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Given the broader characterization of the appeal, the Veteran should be sent an updated notice letter on remand.  He should be notified of the information and evidence needed to substantiate a claim for service connection for a psychiatric disability other than PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2012).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  

The Veteran has claimed that PTSD, diagnosed since 2007, is due to his traumatic experiences in service.  It is noted that he served as a medical assistant in the Army, in Germany, and as an MP in the Navy.  He contends that, in his capacity as a medical assistant, he had to tie and bag dead bodies on a routine basis.  As an MP, he reportedly handled dead bodies in connection with working at accident scenes.  He reported that memories of these activities have become more troubling and he has been depressed since a friend died in 2005.  

The Veteran thus has contended that his PTSD stressors are those associated with the performance of his job duties and generally involved the handling of dead bodies.  He also provided details of a specific incident in which he aided in the recovery of bodies following a helicopter crash in Germany in either October or November 1972.  

In February 2010, the RO made a formal finding of lack of information required to verify stressors in connection with the claim for PTSD.  The RO indicated that it sought to verify the helicopter incident through the U.S. Joint Services Records Research Center (JSRRC), for the month of November 1972.  This search yielded no results.  

The RO also indicated that it reviewed some service personnel records, but these are not of record.  

Under the circumstances, the Board is of the opinion that the RO should send a second request to the JSRRC for the period of October 1972 as to the helicopter incident.  Additionally, the Veteran's complete service personnel file should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Send a new notice letter to the Veteran and his representative. The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disability other than PTSD.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.  

2.  Obtain the Veteran's complete service personnel records and associate them with the claims folder.  These should be reviewed to determine whether it is likely that the Veteran's duties involved the handling of dead bodies as described.

3.  Thereafter, the RO should send a request to the JSRRC for verification as to whether there is evidence of the reported helicopter incident in Germany in October 1972 as reported by the Veteran.  All documentation sent and received by the RO or the AMC must be associated with the claims files.  

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should again review the record and adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

